Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 6. The prior art of records does not suggest the combination of “wherein the electronic control unit  is further configured to, when a deletion condition including a deletion trigger condition is satisfied, executes deletion processing of deleting at least the vehicle situation data corresponding to the satisfied deletion trigger condition from the memory, storage apparatus the deletion trigger condition being defined in advance in accordance with the type of the event and being satisfied when a timing to delete the vehicle situation data stored in the memory  arrives, wherein the electronic control unit is configured to detect a connection state of a switch, which is configured to be changed from an OFF state to an ON state when a driver of the vehicle starts driving of the vehicle, and be changed from the ON state to the OFF state when the driver of the vehicle finishes the driving of the vehicle, and wherein the electronic control unit is configured to execute the deletion processing by determining that the deletion condition is satisfied when, in addition to the deletion trigger condition, a second switch condition and a predetermined deletion processing execution condition are satisfied, the second switch condition being satisfied when the connection state of the switch is the ON state, and the predetermined deletion processing execution condition being satisfied when a probability that the electronic control unit is executing the recording processing is low”.
More specifically the prior art does teach “An in-vehicle recording apparatus, comprising:
an information acquisition apparatus at least one sensor configured to acquire vehicle situation data including at least one of vehicle travel data, which is information on a travel situation of a vehicle, or vehicle periphery data, which is information on a situation of a periphery of the vehicle;
a memory storage apparatus, which enables writing, reading, and deletion of data; and
an electronic control unit a recording processing execution apparatus configured to execute, when an event defined in advance for the vehicle has occurred, recording processing of recording the vehicle situation data, which is defined in advance in accordance with a type of the event that has occurred, in the memory, storage apparatus
wherein the electronic control unit recording processing execution apparatus is further configured to, when a deletion condition including a deletion trigger condition is satisfied, executes deletion processing of deleting at least the vehicle situation data corresponding to the satisfied deletion trigger condition from the memory, storage apparatus the deletion trigger condition being defined in advance in accordance with the type of the event and being satisfied when a timing to delete the vehicle situation data stored in the memory storage apparatus arrives,
wherein the electronic control unit is configured to detect a connection state of a switch, which is configured to be changed from an OFF state to an ON state when a driver of the vehicle starts driving of the vehicle, and be changed from the ON state to the OFF state when the driver of the vehicle finishes the driving of the vehicle, and
wherein the electronic control unit is configured to execute the deletion processing by determining that the deletion condition is satisfied when, in addition to the deletion trigger condition, a second switch condition and a predetermined deletion processing execution condition are satisfied, the second switch condition being satisfied when the connection state of the switch is the ON state, and the predetermined deletion processing execution condition being satisfied when a probability that the electronic control unit is executing the recording processing is low” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199